DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The preliminary amendment filed on 13 December 2019 has been entered, leaving claims 1-10 pending, of which claims 8-10 are new.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
At line 5 of claim 1, terms such as “wherein the powder bed fusion apparatus” should be added prior to “comprises”.
At line 2 of claim 4 and at line 1 of claim 9, the comma following the term “wherein” should be changed to a colon “:”.
In the claim 7 clauses to a second and third lifting table, terms such as “an amount of” should be added prior to “the powder material”.
In the 2nd to last line of claim 7, “and carry the powder material” should be deleted, in particular since this carrying is already recited in the preceding line(s).
Appropriate correction of these issues (a)-(d) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Claim 1 first recites a first temperature sensor that measures a first temperature of “the surface of the thin layer”, and goes on to recite a second temperature sensor that measures a second temperature of “a” surface of a region “in” the thin layer to which the energy beam is not applied. Since antecedent basis is not clearly conveyed, it is unclear 
The claim 1 clause to an infrared heater heating circuit refers to an act of switching to control based on the second temperature sensor without first establishing any period of time during which control in fact takes place based on the first temperature sensor from which said switching may take place. This clause is in turn indefinite for being incomplete by its omission of this control based on the first temperature sensor, which would be essential to any such switching to take place, or in other words since the claimed switching is being recited as actively taking place without first establishing that the necessary condition for switching to take place has in fact been met. See MPEP § 2172.01 regarding omission of essential subject matter from a claim.
In relation to indefiniteness issue (b), the claim 1 act of switching is recited as taking place “upon” a specified condition without specifying whether or not this condition ever in fact takes place. In contrast with specifying a “configuration” of the control circuit, this recitation is presented as entirely hypothetical, thereby raising a question as to whether any such switching in fact takes place, whether a configuration must in fact exist for this switching, and/or whether this switching is what the claimed apparatus must merely be capable of performing upon a switching action being taken for example by a human operator. 
In relation to indefinite issues (b) and (c), claim 1 in the 2nd to last line thereof refers back to an “adjusted” power without specifying exactly what this adjustment is taking place with respect to, and without establishing that any amount of power was previously supplied to the infrared heater prior to the claimed switching such that an adjustment can be fairly characterized as taking place. It is in turn unclear exactly how this adjustment should be construed.
Claim 2 at line 4 lacks antecedent basis for “the” number of thin layers “successively laminated and processed”, in particular since not only is neither of “successive” lamination nor such “processing” recited previously in this claim or in claim 1, but also since it is the claim 1 “bonded” layers that are laminated at line 4 of claim 1 and not the “thin” layers as claim 2 recites. 
Indefiniteness issue (e) exists also at line 9 of each of claims 3 and 8.
Claims 5 and 10 each recite “a comparison circuit” without reciting what action this performs or how this relates to the claimed powder bed fusion apparatus or any component thereof. This claim is in turn incomplete for omitting what relationship, if any, exists between the comparison circuit and the remainder of the claimed apparatus. See MPEP § 2172.01 regarding omission of essential subject matter from a claim. 
In claim 7, clauses to the second and third lifting tables each refer back to “the” same powder material being placed thereon without establishing that the powder material being referenced is in fact distinct from the only powder material recited previously in the claim as provided on the first lifting table in the modeling container. It is in turn unclear how to interpret these recitations. A suggested correction to this issue appears under objection (c) above.
Since antecedent basis is not clearly conveyed, it is unclear in the 4th to last line of claim 8 whether the recitation of “a” set value in fact refers back to the same “set value” first recited in claim 2 (from which claim 8 depends) or whether it should be construed as distinct therefrom.
Appropriate correction of these issues (a)-(i) is required.

Claim Rejections - 35 USC § 102/103
It is noted that the number and extent of 35 U.S.C. 112(b) indefiniteness issues identified under ¶ 7 sections (a)-(i) above, in addition to the manner in which these issues compound upon one another, impedes a proper analysis of how prior art might read onto the invention as presently claimed due to the inability to determine or fairly estimate the metes and bounds of the claimed invention. While a prior art rejection is not in turn being outlined herein, it is noted that this should not be construed as though the claimed invention would necessarily be allowable if all of the above-cited indefiniteness issues are addressed with fully supported claim amendments. 
It is further noted that despite a prior art rejection not in turn being outlined herewith, a number of prior art references are being added to the instant record with this Office action, with a brief description of how a number of these references are believed to the relate to the claimed and disclosed invention, in addition to a discussion of relevant passages from prior art previously added to the instant record by Information Disclosure Statement, being outlined the Appendix that accompanies this Office action.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record (in addition to relevant citations which are outlined in the Appendix accompanied herewith), which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742